              Case 1:18-cv-03309-LGS Document 54 Filed 10/15/18 Page 1 of 3


                                     Proskauer Rose LLP Eleven Times Square New York, NY 10036-8299




                                                                                                                      Elise M. Bloom
October 15, 2018                                                                                                      Member of the Firm
                                                                                                                      d +1.212.969.3410
Via ECF                                                                                                               f 212.969.2900
                                                                                                                      ebloom@proskauer.com
                                                                                                                      www.proskauer.com
The Honorable Lorna G. Schofield
United States District Judge
U.S. District Court, Southern District of New York
500 Pearl Street
New York, New York 10007

           Re: Buckley et al. v. The National Football League, No. 18-cv-03309 (LGS)

Dear Judge Schofield:

        We write on behalf of Defendant the National Football League (“Defendant”) to request
that the Court stay ESI discovery until the resolution of Defendant’s pending motion to compel
arbitration and Defendant’s forthcoming motion to dismiss a substantial portion of Plaintiffs’
claims once the forum for the adjudication of this case has been decided. 1 We are also
requesting a four-week extension until November 16, 2018 to complete hard copy document
production. Good cause exists for these requests. As to hard copy discovery, the parties have
been diligently working to meet the existing deadline to complete their document productions
but would like additional time to complete production and resolve and/or narrow the discovery
disputes for this Court’s review. As to ESI, the outcome of the motion to compel arbitration and
the anticipated motion to dismiss could limit Plaintiffs’ claims, which would substantially impact
the breadth and scope of ESI discovery. In light of the unique posture of this case, a stay of ESI
is warranted to minimize unnecessary expense and undue burden as to further ESI discovery at
this time. Plaintiffs consent to the four-week extension for the parties to conclude hard copy
discovery but at the time of submission of this letter, they do not consent to a stay of ESI
discovery. The reasons for these requests are further set forth below.

        On July 24, 2018, Defendant moved to compel arbitration of all of Plaintiffs’ claims in
this case. (See Dkt. 29.) That motion was fully submitted on September 21, 2018. 2 By Order

1
           At this time, Defendant’s contemplated motion to dismiss would include: (i) all Plaintiffs’ claims under
           federal and state wage-and-hour laws (COAs 4, 5, 9, 11, 14, 16, 18); (ii) all Plaintiffs’ claims under ERISA
           (COAs 6, 7); (iii) all Plaintiffs’ breach of contract claims because they are preempted by ERISA (COA 19);
           (iv) the federal and state discrimination and wage-and-hour law claims for four of the nine Plaintiffs who
           contracted with Defendant on behalf of their own businesses (COAs 1-5, 8, 9, 12-14); and (v) the state
           discrimination law claims brought by five of the nine Plaintiffs who did not exhaust their administrative
           remedies with their respective state agencies before filing the instant lawsuit (COAs 10, 12, 15, 17).
2
           Although the motion to compel arbitration was originally scheduled to be fully briefed on August 24, 2018,
           Defendant agreed to provide Plaintiffs’ counsel two separate extension requests to submit their opposition
           to accommodate Plaintiffs’ counsel’s vacation schedules and an unexpected death in the family during the
           month of August. (See Dkt. 35, 39.)




    Beijing | Boca Raton | Boston | Chicago | Hong Kong | London | Los Angeles | New Orleans | New York | Newark | Paris | São Paulo | Washington, DC
          Case 1:18-cv-03309-LGS Document 54 Filed 10/15/18 Page 2 of 3




The Honorable Lorna G. Schofield
October 15, 2018
Page 2

dated June 21, 2018, this Court instructed Defendant to limit its preliminary motion to the
motion to compel arbitration, and to hold-off on answering the complaint or otherwise filing a
motion to dismiss addressing the merits of the currently-asserted claims. (See Dkt. 23-24.)
Defendant had also requested a stay of all discovery pending resolution of the motion to compel.
(See Dkt. 21.) The Court ordered document discovery and interrogatories to proceed and be
completed by October 19, 2018, and stayed all discovery as to Plaintiffs’ ERISA claims. (See
Dkt. 24, 26.)

        The parties have been working diligently on discovery matters. Each side has served
document requests and interrogatories and responses. After exchanging deficiency letters, on
October 8, 2018, the parties conducted a telephonic meet and confer to attempt to resolve their
respective disputes. Since the meet and confer, the parties have continued to work to resolve any
remaining issues and in the event the disputes cannot be resolved, the parties will raise any
outstanding discovery issues with the Court in accordance with this Court’s Individual Rules of
Practice. The parties, however, believe that an extension of the hard copy document production
deadline to November 16, 2018 will allow the parties to complete their respective document
productions and resolve and/or narrow additional discovery disputes.

        The parties have also negotiated and submitted a protective order, which the Court so
ordered on October 12 and have begun producing hard copy documents, which they will
continue to do on a rolling basis. Accordingly, the parties respectfully request that the Court
extend the deadline for hard copy document productions until November 16, 2018 to allow the
parties to complete their hard copy productions.

        With regard to ESI discovery, the parties stated in their August 20, 2018 status letter that
ESI would, in all likelihood, not be completed by October 19, 2018. (See Dkt. 36.) The parties
have identified the ESI custodians and agreed on an ESI protocol, and Plaintiffs’ counsel has
proposed search terms. While Plaintiffs’ counsel has said that they would narrow the scope of
their search terms, even if the search terms were narrowed, proceeding with further ESI at this
point would be expensive and any searches and search terms might have to be substantially
revised depending on the outcome of Defendant’s motion to dismiss.

        Given the current status of the case, where both the forum for adjudication and the claims
at issue remain open to initial case motion practice, Defendant, who bears the lion’s share of the
burden and expense for ESI, is requesting that ESI discovery be stayed to avoid unnecessary and
very expensive discovery costs, and the need to conduct multiple ESI searches and reviews.
Once the forum is determined, as previewed for the Court in Defendant’s motion to compel
arbitration (see Dkt. 30 at 5, n.4), whether in Court or arbitration, Defendant intends to file a
broad motion to dismiss, as Defendant believe there are serious deficiencies in Plaintiffs’ claims
as a matter of law. The resolution of that motion will impact future events in the case and
depending on its outcome, could result in total dismissal or in an amended complaint or
arbitration demand. The outcome of all these events may further limit the ESI custodians and
will drive the search terms to be used for any ESI discovery.
          Case 1:18-cv-03309-LGS Document 54 Filed 10/15/18 Page 3 of 3




The Honorable Lorna G. Schofield
October 15, 2018
Page 3

      As a result of the foregoing, Defendant requests that ESI discovery be stayed pending the
outcome of the motion to compel arbitration and any motions to dismiss.

        Defendant thanks the Court for its consideration of its requests, and respectfully requests
that the Court grant the parties a four-week extension of the October 19, 2018 deadline for the
completion of hard copy document production and a stay of ESI discovery. Defendant is
available to attend a conference at the Court’s convenience to discuss these issues, if warranted.



Respectfully submitted,

/s/ Elise M. Bloom



Elise M. Bloom



cc: Counsel of Record (via ECF)
